PER CURIAM.
Sylvester Peterson appeals from an order summarily denying seven of eight issues raised in his motion for postconviction relief, and setting the eighth issue for an evidentiary hearing. This is a non-final order, which cannot be appealed until the trial court issues its final ruling on the last issue raised in Peterson’s motion. See Fla. R.App. P. 9.141(b)(1) and 9.130(3); Canfield v. Cantele, 837 So.2d 371, 375 (Fla.2002). Accordingly, we dismiss the appeal.
DISMISSED.
MONACO, C.J., and LAWSON and EVANDER, JJ., concur.